Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 23, 2016

                                      No. 04-15-00692-CV

                                         John SHULL,
                                           Appellant

                                                v.

 WESTOVER CROSSING (SAN ANTONIO) HOMEOWNERS' ASSOCIATION, INC.;
        Spectrum Association Management, LP; and Buck (Delvin) Benson,
                                  Appellees

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-15954
                         Honorable Karen H. Pozza, Judge Presiding


                                         ORDER
       After the clerk’s and reporter’s records had been filed, on March 18, 2016, we
determined the appellate record was complete and set the due date for Appellant’s brief.
Thereafter, Appellant engaged this court in multiple communications regarding requests for a
copy of the appellate record and requests to supplement the record.
        On May 20, 2016, we granted Appellant’s motion for a free copy of the appellate record,
and this court mailed Appellant an electronic copy of the record.
      In his June 16, 2016 motion to reconsider our earlier orders, Appellant included a copy of
his May 25, 2016 letter to the Bexar County District Clerk to supplement the appellate record.
        Appellant’s motion to reconsider our earlier orders is GRANTED IN PART. We
conclude the appellate record is not yet complete; we withdraw the due date for Appellant’s brief
until the appellate record is complete. See TEX. R. APP. P. 38.6(a). After the district clerk
certifies and files in this court a supplemental clerk’s record that includes the documents
requested in Appellant’s May 25, 2016 letter, the appellate record will be complete.
        This court will consider documents properly included in the appellate record whether in
original or supplemental records. See id. R. 34.5(c), 34.6(d). Appellant “may by letter direct the
trial court clerk to prepare, certify, and file in the appellate court a supplement containing the
omitted item.” Id. R. 34.5(c); id. R. 34.6(d). Upon this court’s receipt of the supplemental
clerk’s record generated in response to Appellant’s May 25, 2016, letter, the appellate record will
be complete, and this court will mail Appellant an electronic copy of the supplemental record.
       Appellant’s brief will be due THIRTY DAYS after the appellate record is complete.
       We caution Appellant that any further requests to supplement the record will not
extend the appellate timetable.
       All other relief requested in Appellant’s June 16, 2016 motion is DENIED.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of June, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court